               Case 2:20-cr-00006-JCC Document 21 Filed 03/19/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR20-6-JCC
10                           Plaintiff,                 MINUTE ORDER
11            v.

12    ALMA VARGA,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Ms. Varga’s unopposed motion to continue the
18   pretrial motions deadline (Dkt. No. 20). Having considered the motion and the relevant record
19   and finding good cause, the Court GRANTS the motion and CONTINUES the pretrial motions
20   deadline until April 8, 2021.
21          DATED this 19th day of March 2021.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Paula McNabb
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR20-6-JCC
     PAGE - 1
